IDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This allowability notice is in response to the remarks received on 23 February 2022. Claims 58-72 are pending. Claims 66-72 are withdrawn as nonelected.
Examiner’s Note
The remarks received by the office on 23 February 2022 indicate that claim 58 was amended. However the received set of claims, claim 58 is as previously. The nonfinal office action mailed by the office on 23 November 2021 rejected claim 58 und23 35 USC 112 for lack of antecedent basis for the limitation “. . . the direction of the texture. . .” recited in line 7 of claim 58. In this allowability notice, the examiner has made the appropriate correction, amending “the direction” to read “a direction”.  Permission for this amendment was given by David E. Rodrigues in a telephone call on 3 June 2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 66-72 directed to an invention non-elected without traverse.  Accordingly, claims 66-72 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 66-72 are CANCELLED.
Claim 58 is amended as follows:
58. (Currently Amended) A multilayered wound dressing comprising: a first layer; the first layer comprising channels that facilitate neovascularization of a wound; wherein the first layer comprises a gel; and a second layer in direct contact with the first layer, the second layer having the same or different chemical composition as the first layer; wherein the second layer comprises at least one surface that has a texture that comprises a plurality of spaced features; wherein each feature has a substantially different geometry than a neighboring feature; the plurality of spaced features arranged in a plurality of groupings, the spaced features within each of the groupings being spaced apart at an average distance of about 10 nanometers to about 200 micrometers; the adjacent groupings of features being spaced from each other to define an intermediate tortuous pathway; wherein a direction of the texture is operative to facilitate cell orientation and growth and wherein the textured surface of the second layer does not contact the first layer.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After careful consideration, the examiner finds that applicant’s argument regarding impermissible hindsight reasoning persuasive. While the previously applied prior art rejection, U.S. Patent Application Publication 2014/0336557 to Durdag et al. in view of U.S. Patent Application Publication 2002/0005600 to Peter X. Ma and U.S. Patent Application Publication 2007/0227428 to Brennan et al., does teach all of the individual limitations claimed instantly, one possessed of ordinary skill in the art at the time of invention would not have been motivated to make the combination.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743